Citation Nr: 1024667	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether service connection is 
warranted.

2.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for bilateral pes planus.

5.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
headaches.

6.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a left 
wrist disorder.

7.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
right eye corneal abrasion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to October 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran and his friend testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO in March 
2010.  A copy of the transcript from the hearing is of record.  

The merits of the issue of entitlement to service connection for 
a low back disorder are addressed in the REMAND portion of the 
decision below and such issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in October 2002, the RO denied 
service connection for low back pain.

2.  Evidence added to the record since the final October 2002 RO 
denial is not cumulative or redundant of the evidence of record 
at the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
a low back disorder.

3.  On March 11, 2010, prior to the promulgation of a decision, 
the Board received notification from the Veteran that a 
withdrawal of his appeal with respect to the claims of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus; service connection for a left shoulder disorder and 
bilateral pes planus; and, whether new and material evidence has 
been received in order to reopen claims of entitlement to service 
connection for headaches, a right wrist disorder, and a right eye 
corneal abrasion, is requested.


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied service connection 
for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2009)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  The criteria for withdrawal of the appeal regarding the 
issues of entitlement to an initial rating in excess of 10 
percent for tinnitus; service connection for a left shoulder 
disorder and bilateral pes planus; and, whether new and material 
evidence has been received in order to reopen claims of 
entitlement to service connection for headaches, a right wrist 
disorder, and a right eye corneal abrasion have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disorder

The Board's decision to reopen the Veteran's claim of entitlement 
to service connection for a low back disorder is completely 
favorable and, in that regard, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Consideration of the merits of the 
Veteran's claim is deferred, however, pending additional 
development consistent with the VCAA.

The Veteran contends that, while serving on active duty, he 
injured his back on numerous occasions and, following his service 
discharge, has continued to have problems with his low back.  
Therefore, the Veteran claims that service connection is 
warranted for such disorder. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1311; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as arthritis, to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In an October 2002 rating decision, the RO denied service 
connection for low back pain.  Specifically, the RO determined 
that the evidence of record, to include the Veteran's service 
treatment records and outpatient records from Whidbey Island 
Naval Hospital dated from November 1999 to January 2002, failed 
to show that a low back disorder occurred in or was caused by 
service.  The RO noted that the service treatment records 
reflected that he sought treatment for recurrent back pain, but 
found that the evidence demonstrated that such were acute and 
transient episodes.  The RO further observed that the credible 
objective medical evidence failed to show that a permanent 
residual or chronic disability existed.  In this regard, it was 
noted that an examination performed prior to the Veteran's 
military discharge revealed no spinal abnormalities.  The RO also 
found that medical evidence subsequent to military service 
reflected only the present severity of injuries sustained in 
December 2001 and did not indicate that the back injuries are 
linked to those reportedly sustained in his military service.  As 
such, the RO denied entitlement to service connection for a low 
back disorder on the basis that there was no evidence that the 
Veteran had a chronic disability that was related to his military 
service.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In October 2002, the Veteran was advised of the decision and his 
appellate rights.  No further communication regarding his claim 
of entitlement to service connection for a low back disorder was 
received until May 2007, when VA received his application to 
reopen such claim.  The Board notes that the Veteran alleged in 
his February 2009 substantive appeal that he had not received the 
October 2002 rating decision.  The United States Court of Appeals 
for Veterans Claims has held that there is a presumption of 
regularity that the Secretary properly discharged official duties 
by mailing a copy of a VA decision to the last known address of 
the Veteran and the Veteran's representative, if any, on the date 
that the decision is issued.  See Woods v. Gober, 14 Vet. App. 
214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (applying the presumption of regularity to official duties 
of the RO).  The Veteran may rebut that presumption by submitting 
"clear evidence to the effect that VA's regular mailing 
practices are not regular or that they were not followed.  The 
burden then shifts to the Secretary to establish that the VA 
decision was mailed to the claimant."  See Ashley v. Derwinski, 
2 Vet. App. 307, 309 (1992). Absent evidence that the claimant 
notified VA of a change of address and absent evidence that any 
notice sent to the Veteran at his last known address has been 
returned as undeliverable, VA is entitled to rely on that 
address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

In the instant case, the October 2002 letter notification letter, 
with the rating decision and appellate rights enclosed, was sent 
to the Veteran's address of record at that time.  Specifically, 
it matches the address he provided on his April 2002 claim form 
and there is no record that he informed VA of a change of address 
prior to the issuance of the October 2002 rating decision.  
Moreover, the October 2002 notification letter was not returned 
as undeliverable.  Therefore, the Board finds that the Veteran 
was notified of the October 2002 rating decision and his 
appellate rights.  As such, the October 2002 rating decision is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002) [(2009)].

Generally, a claim which has been denied in an unappealed Board 
decision or an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed 
his application to reopen his claim of entitlement to service 
connection for a low back disorder in May 2007, the definition of 
new and material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the October 2002 rating decision, evidence demonstrating 
that the Veteran has a chronic low back disorder has been 
received.  Specifically, records dated from April 2006 through 
June 2006 reflect complaints of a chronic, recurrent backache.  
Diagnoses include mild degenerative changes and mild disc 
narrowing.  Additionally, such records show that the Veteran had 
an old fracture of T12 and L1 vertebral bodies.  The Veteran also 
offered competent testimony that he has experienced low back 
problems since service.  Therefore, Board concludes that the 
evidence received since the prior final denial is new in that it 
was not previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the time of 
the prior denial.  The newly received evidence reflects that the 
Veteran has a current diagnosis of a low back disorder and has 
competently testified that he has experienced low back problems 
since his service discharge.  Therefore, the Board finds that the 
new evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claim of service 
connection for a low back disorder.  Consequently, the newly 
received evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  

Remaining Claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn his appeal regarding the issues 
of entitlement to an initial rating in excess of 10 percent for 
tinnitus; service connection for a left shoulder disorder and 
bilateral pes planus; and, whether new and material evidence has 
been received in order to reopen claims of entitlement to service 
connection for headaches, a right wrist disorder, and a right eye 
corneal abrasion and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal with 
respect to these issues and they are dismissed.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a low 
back disorder is granted.

The appeal with respect to the issues of entitlement to an 
initial rating in excess of 10 percent for tinnitus; service 
connection for a left shoulder disorder and bilateral pes planus; 
and, whether new and material evidence has been received in order 
to reopen claims of entitlement to service connection for 
headaches, a right wrist disorder, and a right eye corneal 
abrasion is dismissed.


REMAND

Prior to consideration of the Veteran's claim of entitlement to 
service connection for a low back disorder on the merits, the 
Board finds that a remand is necessary to ensure that due process 
is followed and that there is a complete record upon which to 
decide his claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is warranted as there are 
outstanding, relevant private and federal records that need to be 
obtained prior to consideration of the Veteran's appeal.  
Specifically, at his March 2010 Board hearing, he indicated that 
he had received treatment for his back from the Coupeville, Oak 
Harbor, and Whidbey Island Naval Hospitals (which may all be part 
of the same federal facility) as well as Dr. Kanjo of the Whidbey 
Medical Clinic.  Moreover, following his Board hearing, the 
Veteran submitted an authorization form for Dr. Kanjo for records 
dated from 2005 to the present and requested that VA obtain his 
treatment records from the Whidbey Island Naval Hospital dated 
from 2006 to the present.  Therefore, these identified private 
and federal treatment records should be obtained for 
consideration in the Veteran's appeal.   The Board further notes 
that the Veteran testified that his physician at the Whidbey 
Island Naval Hospital opined that his current low back disorder 
was related to his back injuries during service.  No such opinion 
is contained in the claims file and, therefore, on remand, the 
Veteran should be advised that he may submit such opinion on his 
own behalf.  

Additionally, the Board finds that a remand is necessary in order 
to afford the Veteran a VA examination so as to determine whether 
his low back disorder is related to his military service.  
Specifically, the Veteran's service treatment records reflect 
that, in June 1984, he fell and hit his lower back.  A contusion 
to the lower back was diagnosed.  In October 1994, the Veteran 
complained of an angle iron hitting the back of his head, causing 
him to fall on his back.  The assessment was muscle spasms 
secondary to such injury.  A December 1997 medical history 
reflects that the Veteran had a low back injury from a fall 
without radicular symptoms.  On a January 1998 examination, it 
was noted that the Veteran had recurrent back pain with heavy 
lifting and stooping.  It was observed that there were no 
radicular symptoms.  Post-service records reflect a work-related 
back injury in December 2001 where lumbosacral strain was 
diagnosed.  An X-ray revealed minimal thoracolumbar 
dextroscoliosis.  Records dated from April 2006 through June 2006 
reflect complaints of a chronic, recurrent backache.  An April 
2006 X-ray revealed probably minimal degrees of old anterior 
compression fracture of T12 and L1 vertebral bodies.  Mild 
degenerative changes and mild disc narrowing at the L3-4 level 
was also shown.  Therefore, as the Veteran had numerous back 
injuries during his military service, has testified that he has 
experienced low back problems since service, and has a current 
diagnosis of a low back disorder, he should be afforded a VA 
examination to determine the etiology of such disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised that he may 
submit an opinion from his private physician 
regarding whether his current low back 
disorder was related to his back injuries 
during service.  

2.  Utilizing the authorization form the 
Veteran submitted in March 2010, obtain all 
identified, outstanding treatment records, to 
include those from Dr. Kanjo of the Whidbey 
Medical Clinic as well as the Coupeville, Oak 
Harbor, and Whidbey Island Naval Hospitals 
(which may all be part of the same federal 
facility).  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his low back disorder.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should state all 
diagnoses referable to the Veteran's lower 
back.  The examiner should then offer an 
opinion as to whether it is likely, unlikely, 
or at least as likely as not that the 
Veteran's low back disorder was caused by his 
numerous in-service back injuries or 
otherwise related to his military service.  
The examiner is advised that the Veteran 
injured his back in a work-related incident 
in December 2001.  If arthritis is present, 
the examiner should indicate whether such 
manifested within one year of the Veteran's 
discharge in October 1998. 

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his low back 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 


(CONTINUED ON NEXT PAGE)
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


